Citation Nr: 1019990	
Decision Date: 06/01/10    Archive Date: 06/10/10	

DOCKET NO.  07-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required.


REMAND

In a May 11, 2010 statement the Veteran indicated that he 
wanted a travel board hearing with regard to his appeal.  In 
his informal hearing presentation dated in May 2010, the 
Veteran's accredited representative asked that the case be 
remanded in order that the Veteran might be accorded such a 
hearing.

In view of the foregoing, a hearing should be scheduled for 
the Veteran in accordance with his wishes.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 38 C.F.R. § 20.700, 20.703, 
20.704 (2009).

The case is REMANDED for the following:

1.  The Veteran should be scheduled for a 
hearing with a Veterans Law Judge at the 
Oakland RO at the next available 
opportunity.  A copy of the notice of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
advance notice requirements specified at 
38 C.F.R. § 19.76 (2009).

2.  Thereafter, VA should readjudicate 
the claim on the basis of all the 
evidence of record.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded an 
opportunity for response.

Then, the case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



